PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





  HONEYWELL/ALSTON-SCANNING & MOBILITY
  Intellectual Property Services Group
  300 S. Tryon Street
  Suite 600
  Charlotte NC 28202



       In re Application of Robert Timothy Kester, et al.
      Appl. No.: 17/062,997
      Filed: October 5, 2020
      Attorney Docket No.: H217725-US9-CON(550360)                      
      For:  MOBILE GAS AND CHEMICAL
               IMAGING  CAMERA
::::
:
:


   DECISION ON PETITION 
     UNDER 37 C.F.R. § 1.59



This is a response to the petition under 37 C.F.R. §1.59(b), filed June 24, 2021, to expunge information filed concurrently therewith from the above identified application.

The decision on the petition will be held in abeyance until allowance of the application or mailing of an Ex parte Quayle action or a Notice of Abandonment, at which time the petition will be decided.

The decision on the petition is held in abeyance because prosecution on the merits has not completed.  Accordingly, it is not appropriate to make a final determination of whether or not the material requested to be expunged is “material,” with “materiality” being defined as any information which the examiner considers as being important to a determination of patentability of the claims.  Thus, the decision on the petition to expunge must be held in abeyance at this time.

During prosecution on the merits, the examiner will determine whether or not the identified document is considered to be “material.”  If the information is not considered by the examiner to be material, the information will be removed from the official file.



Any inquiry regarding this decision should be directed to Hien H. Phan, Quality Assurance Specialist, at (571) 272-1606.


/Gregory J Toatley Jr/_____________________________________________
Gregory J. Toatley, Jr., Acting TC Director
Technology Center 2800
Semiconductors/Memory, Electrical Circuits & Systems, 
Printing/Measuring & Testing and Optics/Photocopying

GT/hp
/HIEN H PHAN/Supervisory Patent Examiner, Art Unit 2800